Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of JEONG et al. (U.S. Pub No. 2019/0182890 A1).


1. Kalhan disclose a method of selecting resources and transmitting a signal in the selected resources by a user equipment (UE) in a wireless communication system [par 0020,  According to the user specification the pivot resources may be configured from among resources which are reserved. The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. The D2D UE device only selects and uses the communication resource if it is determined that the resource is not currently being used. The OoC D2D UE devices 116, 118 may select resources from the reserved OoC D2D communication resources in a similar manner], the method comprising: performing sensing for resources within a predetermined time period [par 0020, 0029, The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. With the dedicated signaling, it is assumed that the base station 102 would assign the same resources to all the InC D2D UEs belonging to the same group. The UE devices within the D2D groups employ a listen-before-transmit procedure in accordance with a Carrier Sense Multiple Access (CSMA) technique to identify the scheduled InC D2D communication resources 210 that will be used by each particular group]; selecting signal transmission resources among the resources based on a result of the sensing [par 0030, The InC D2D UE devices select resources from the assigned set of D2D communication resources assigned to the D2D group. The selected InC D2D resources 214 may be distributed in several blocks within the assigned set of assigned D2D communication resources 210. In other words, the selected communication resources are not necessarily continuous set of adjacent resources], excluding pivot resources within the predetermined time period firstly [par 0040, the first set of D2D communication resources and the second set of D2D communication resources are subsets of reserved D2D communication resources which are a subset of defined uplink communication resources defined by a communication specification for uplink communication between UE devices and a base station. The reserved D2D communication resources are not used for uplink transmission to the base station]; and transmitting the signal to a counterpart UE in the signal transmission resources [par 0041, Accordingly, one or more UE devices of the first group select D2D communication resources for the first set for D2D transmission at times determined by the one or more UE devices],
 	Kalhan fail to show wherein pivot resources are configured to be used for transmission of a vehicle-to-everything (V2X) control signal by another UE within the predetermined time period, and wherein the V2X control signal includes information related to pivot resources within a next time period.
 	In an analogous art JEONG show wherein pivot resources are configured to be used for transmission of a vehicle-to-everything (V2X) control signal by another UE within the predetermined time period [par 0181, Example 35 may include an apparatus to be implemented in a user equipment (UE) of a vehicle-to-everything ( V2X) communication system, selecting to create a sidelink grant based on a sensing operation; releasing currently reserved radio resources of the sidelink grant when, based on the sensing operation], and wherein the V2X control signal includes information related to pivot resources within a next time period [par 0188, one or more values that are allowed for signaling of a resource reservation period; select, as reserved resources for transmission of the one or more sidelink transmissions, a set of resources spaced by the resource reservation interval; and configure a Physical layer (PHY) entity to transmit the one or more sidelink transmissions using the reserved resources, wherein configuration of the PHY entity is to cause the RF circuitry to transmit the one or more sidelink transmission on the reserved resources].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and JEONG because this provides mechanisms for reserving radio resources for sidelink (SL) vehicle-to-everything (V2X) transmissions.


4. Kalhan and JEONG defines the method according to claim 1, wherein the pivot resources indicate a position of resources to be used within the predetermined time period [par 0044, InC D2D UE devices located within the service area and one or more OoC D2D UE devices located outside the service area. In such situations, the InC D2D UE devices transmit D2D signals using the selected D2D communication resources within the assigned set of D2D communication resources and the OoC D2D UE device transmit D2D signals using only selected D2D communication resources selected from the reserved OoC D2D communication resource]


9. Kalhan discloses a user equipment (UE) for selecting resources and transmitting a signal in the selected resources in a wireless communication system, the UE comprising: a transceiver; and a processor, wherein the processor is configured to: perform sensing for resources within a predetermined time period [par 0020,  According to the user specification the pivot resources may be configured from among resources which are reserved. The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. The D2D UE device only selects and uses the communication resource if it is determined that the resource is not currently being used. The OoC D2D UE devices 116, 118 may select resources from the reserved OoC D2D communication resources in a similar manner]; select signal transmission resources among the resources based on a result of the sensing par 0020, 0029, The Inc D2D UE devices select communication resources from the assigned set of resources for D2D communication. For the examples, the D2D UE devices select a resource by observing (listening) the communication resource to determine if another device is using the resource for transmission. With the dedicated signaling, it is assumed that the base station 102 would assign the same resources to all the InC D2D UEs belonging to the same group. The UE devices within the D2D groups employ a listen-before-transmit procedure in accordance with a Carrier Sense Multiple Access (CSMA) technique to identify the scheduled InC D2D communication resources 210 that will be used by each particular group]; excluding pivot resources within the predetermined time period firstly[par 0040, the first set of D2D communication resources and the second set of D2D communication resources are subsets of reserved D2D communication resources which are a subset of defined uplink communication resources defined by a communication specification for uplink communication between UE devices and a base station. The reserved D2D communication resources are not used for uplink transmission to the base station]; and transmit the signal to a [par 0041, Accordingly, one or more UE devices of the first group select D2D communication resources for the first set for D2D transmission at times determined by the one or more UE devices], 
 	Kalhan fail to show wherein the pivot resources are configured to be used for transmission of a vehicle-to-everything (V2X) control signal by another UE within the predetermined time period, and wherein the V2X control signal includes information related to pivot resources within a next time period
 	In an analogous art JEONG show wherein the pivot resources are configured to be used for transmission of a vehicle-to-everything (V2X) control signal by another UE within the predetermined time period[par 0181, Example 35 may include an apparatus to be implemented in a user equipment (UE) of a vehicle-to-everything ( V2X) communication system, selecting to create a sidelink grant based on a sensing operation; releasing currently reserved radio resources of the sidelink grant when, based on the sensing operation], and wherein the V2X control signal includes information related to pivot resources within a next time period[par 0188, one or more values that are allowed for signaling of a resource reservation period; select, as reserved resources for transmission of the one or more sidelink transmissions, a set of resources spaced by the resource reservation interval; and configure a Physical layer (PHY) entity to transmit the one or more sidelink transmissions using the reserved resources, wherein configuration of the PHY entity is to cause the RF circuitry to transmit the one or more sidelink transmission on the reserved resources].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan and JEONG because this provides 

12. Kalhan and Jeong defines the UE according to claim 9, wherein the pivot resources indicate a position of resources to be used within the predetermined time period[Kalhan par 0044, InC D2D UE devices located within the service area and one or more OoC D2D UE devices located outside the service area. In such situations, the InC D2D UE devices transmit D2D signals using the selected D2D communication resources within the assigned set of D2D communication resources and the OoC D2D UE device transmit D2D signals using only selected D2D communication resources selected from the reserved OoC D2D communication resource].


16. Kalhan and JEONG creates the UE according to claim 9, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station (BS) or a network [Kalhan, par 0019, a scheduler allocates time-frequency resources for communication between the base station and the UE devices. In the examples discussed herein, however, the scheduler 114 also assigns time-frequency resources (D2D communication resources) for communication between UE devices 104-109 to establish and maintain a device-to-device (D2D) communication link]


Claims 2, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of JEONG et al. (U.S. Pub No. 2019/0182890 A1) in view of Ahn et al. (U.S. Pub No.2010/0208677 A1).


2. Kalhan and JEONG disclose the method according to claim 1, Kalhan and JEONG fail to show wherein a specific resource area contiguous to the pivot resources on a time or frequency axis are excluded secondly from the resources 
 	In an analogous art Ahn show wherein a specific resource area contiguous to the pivot resources on a time or frequency axis are excluded secondly from the resources [par 0051, At this time, if the resource reserved for the special purpose is partially overlapped with the resource allocated to the packet, the packet is partially transmitted using the residual resource excluding the overlapped resource (S420). Preferably, in this step S420, if the reserved resource is entirely overlapped with the resource allocated to the packet]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Ahn because this provides a provide a method of avoiding or adjusting collision if a retransmission packet transmitted by a mobile station using a synchronous HARQ scheme.

10. Kalhan and JEONG creates the UE according to claim 9, Kalhan and Ahn fail to show wherein a specific resource area contiguous to the pivot resources on a time or frequency axis are excluded secondly from the resources
par 0051, At this time, if the resource reserved for the special purpose is partially overlapped with the resource allocated to the packet, the packet is partially transmitted using the residual resource excluding the overlapped resource (S420). Preferably, in this step S420, if the reserved resource is entirely overlapped with the resource allocated to the packet]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Ahn because this provides a provide a method of avoiding or adjusting collision if a retransmission packet transmitted by a mobile station using a synchronous HARQ scheme.



Claims 3, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of JEONG et al. (U.S. Pub No. 2019/0182890 A1) in view of Rajagopal et al. (U.S. Pub No.2017/0188391 A1).


3. Kalhan and JEONG provides the method according to claim 1, Kalhan and JEONG fail to show wherein: the signal transmission resources are selected among the resources, with excluding resources having a sensing result equal to or larger than a predetermined threshold, and a lowest threshold is configured for the pivot resources.
[par 0233, 0234, 0236, The threshold can be set by the eNB during configuration of Mode 2. The network load conditions may be estimated based on sensing of SA contents and/or energy based sensing. The network load or congestion level as observed by a UE can be defined as the percentage of unavailable data and/or SA resources observed by the UE based on sensing. For example, percentage=(number of busy resources in T)number of total resources in T), where T is the measuring interval. To meet criteria 1, congestion control mechanisms such as reducing MCS, transmit power, muting etc. could be applied with resource reselection when the network load conditions exceeds a threshold a, where O<a<1, where 1 represents 100% full network load]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

5. Kalhan and JEONG conveys the method according to claim 1, Kalhan and JEONG fail to show wherein the pivot resources are extended to a specific resource area contiguous to the pivot resources on a time or frequency axis, based on a size of a packet transmitted in the pivot resources being larger than an allowed packet size for transmission in the pivot resources.
par 0236, the resource utilization overload 2100 comprises a resource utilization observed at transmitting UE 2105 and a time axis 2110. More specifically, FIG. 21 shows an exemplary embodiment of this disclosure where the transmitting UE takes different actions to support fairness according to the resource utilization (e.g., load or congestion level) to meet criteria 2. The transmitting UE always starts transmissions with minimum resources needed for the required data transmission (e.g. using highest allowed MCS)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


11. Kalhan and JEONG provides the UE according to claim 9, wherein: Kalhan and JEONG fail to show the signal transmission resources for are selected among the resources with excluding resources having a sensing result equal to or larger than a predetermined threshold, and a lowest threshold is configured for the pivot resources.
 	In an analogous art Rajagopal show the signal transmission resources for are selected among the resources with excluding resources having a sensing result equal to or larger than a predetermined threshold, and a lowest threshold is configured for the pivot resources[par 0233, 0234, 0236, The threshold can be set by the eNB during configuration of Mode 2. The network load conditions may be estimated based on sensing of SA contents and/or energy based sensing. The network load or congestion level as observed by a UE can be defined as the percentage of unavailable data and/or SA resources observed by the UE based on sensing. For example, percentage=(number of busy resources in T)number of total resources in T), where T is the measuring interval. To meet criteria 1, congestion control mechanisms such as reducing MCS, transmit power, muting etc. could be applied with resource reselection when the network load conditions exceeds a threshold a, where O<a<1, where 1 represents 100% full network load]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

Claims 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALHAN et al. (U.S. Pub No. 2016/0374105 A1) in view of JEONG et al. (U.S. Pub No. 2019/0182890 A1) in view of Cho et al. (U.S. Pub No.2017/0048727 A1).

8. Kalhan and JEONG illustrate the method according to claim 1, Kalhan and JEONG fail to show wherein a transmission time interval (TTI) used in the pivot resources is shorter than a TTI used for the UE to transmit data.
 	In an analogous art Cho show wherein a transmission time interval (TTI) used in the pivot resources is shorter than a TTI used for the UE to transmit data [par 0085,TTl-based radio resource uses a short TTl-based radio resource at step 2 to step 5 (S420-S450), a processing time at the terminal 100 and the base station 200 is short, compared with a case of using a normal TTl-based radio resource and thus latency that is taken to data transmission is reduced and fast access is thus available].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Cho because a method of supporting fast access in a communication system that enables fast access through latency reduction.

15. Kalhan and JEONG disclose the UE according to claim 9, Kalhan and JEONG fail to show wherein a transmission time interval (TTI) used in the pivot resources is shorter than a TTI used for the UE to transmit data.
 	In an analogous art Cho show wherein a transmission time interval (TTI) used in the pivot resources is shorter than a TTI used for the UE to transmit data[par 0085,TTl-based radio resource uses a short TTl-based radio resource at step 2 to step 5 (S420-S450), a processing time at the terminal 100 and the base station 200 is short, compared with a case of using a normal TTl-based radio resource and thus latency that is taken to data transmission is reduced and fast access is thus available].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kalhan, JEONG, and Cho because a method of supporting fast access in a communication system that enables fast access through latency reduction.



Response to Arguments

The Office has not established a prima facie case of obviousness for at least the following features of amended claim 1: (A) wherein the pivot resources are configured to be used for transmission of a vehicle-to-everything (V2X) control signal by another UE within the predetermined time period (B) wherein the V2X control signal includes information related to pivot resources within a next time period
In particular, the Office has not established a prima facie case of obviousness for the feature that the pivot resources are configured to be used for transmission of a vehicle-to- everything (V2X) control signal by another UE within the predetermined time period (as described in claim feature A), and that the V2X control signal includes information related to pivot resources in a next time period (as described in claim feature B).

The examiner respectfully disagrees the applicant’s arguments are moot in view of the newly rejected claims.

In regards to the claimed “V2X control signal,” Applicant notes that previously presented claim 7 recited the feature of “wherein a V2X control signal is transmitted in the pivot resources.” However, the Office Action did not address these features of claim 7 at all. More generally, the Office Action says nothing 
However, Rajagopal says nothing about a V2X control signal being transmitted by another UE in the claimed “pivot resources” within a predetermined time period (as described in claim feature A), and that the V2X control signal includes information related to pivot resources in a next time period (as described in claim feature B).


The examiner respectfully disagree JEONG shows the V2X communication sidelink communication is communicated in reserved radio resources when, based on the sensing operation as shown in paragraph 0181,vehicle-to-everything (V2X) communication system, the apparatus comprising: Radio Resource Control (RRC) means for: identifying a sidelink configuration from a received RRC message, wherein the sidelink configuration is to indicate to transmit sidelink transmissions based on a sensing operation using an individual pool of resources for sidelink communication. selecting to create a sidelink grant based on a sensing operation; releasing currently reserved radio resources of the sidelink grant when, based on the sensing operation, a number of consecutive unused transmission opportunities on the individual pool of resources is equal to the number of consecutive skipped transmissions; setting a resource reservation interval based on a value of the one or more values that are allowed for signaling of a resource reservation period.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468           



					/SYED ALI/                                                      Primary Examiner, Art Unit 2468